Exhibit FOR IMMEDIATE RELEASE For more information, contact: Brian Hankel, Vice President and Treasurer 515-281-2904 MidAmerican Energy Holdings Company Extends Exchange Offer for Senior Notes DES MOINES, Iowa – Aug.20, 2008 – MidAmerican Energy Holdings Company announced today it has extended its offer — the “Exchange Offer”— to exchange up to $650million in aggregate principal amount of its registered 5.75% Senior Notes due April1, 2018, for up to $650million in aggregate principal amount of its currently outstanding unregistered 5.75% Senior Notes due April1, 2018, — the “Original Notes” — to 5 p.m., New York City time, Aug.22,2008. The Exchange Offer originally was scheduled to expire at 5 p.m., New York City time, on Aug.19, 2008. Other than the extension described in this announcement, all terms of the Exchange Offer remain unchanged. The extension of the Exchange Offer has been made to allow holders of outstanding Original Notes who have not yet tendered their Original Notes for exchange to do so. As of the close of business on Aug.19, 2008, approximately $647 million in aggregate principal amount of the Original Notes had been validly tendered for exchange and not withdrawn. This announcement does not constitute an offer to sell or buy any security or a solicitation of any offer to buy securities. The Exchange Offer is made by means of a prospectus dated July21, 2008, which has been filed with the U.S.
